DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-48 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (WO 9923199) in view of He (US 20180250338) and Tanaka (US 20090258417).
	With respect to claims 34 and 48, Jones discloses a method of aseptic tissue processing comprising obtaining a sample that has not been previously cryopreserved.  The tissue includes solid tumor tissue, which is placed into a closed flexible bag (Figure 2:8) for disaggregation that includes at least one port.  A media enzyme solution is transferred from a wash bag (Figure 2:16) into the closed flexible bag 8 through a port, and the sample is subjected to physical and enzymatic disaggregation to produce a small number of aggregate cellular suspensions.  This is described in the Examples on pages 12-24.  Jones teaches that glass beads are used to agitate the sample during disaggregation and that produce compression cycles (see Fig. 1).  The aggregate cellular suspensions are filtered through a mechanical filter (Figure 2:10) and transferred through a port into a closed flexible bag for cell culture (Figure 2:14).  Jones states that the filter may be an in-line 2C7600 (Baxter-IVS), which has approximately 270 micron pores.  Culture medium is transferred into the closed flexible bag for cell culture.  Jones, however, does not appear to expressly teach that the media enzyme solution includes collagenase and that the culture medium is for T-cell expansion.
	He discloses a method for isolating a small number of aggregate cellular suspensions for T cell expansion in which a sample is obtained that has not been previously cryopreserved.  The sample is treated with a media enzyme solution comprising collagenase in order to disaggregate the sample and produce small number aggregate cellular suspensions (“Tumors were sliced with a sharp scalpel into small pieces (approximately 2 mm on each side). The fragments were immersed in 5 ml serum-free RPMI 1640 containing 1.5 mg/ml collagenase type II (Gibco, Cat #17101-015) and 10 μg/ml deoxyribonuclease type I (Sigma, Cat # DN25) and incubated for 2-3 hours at 37° C. with gentle agitation. The single-cell slurry was passed through sterile 70 μm mesh to remove undigested tissue chunks”).  Paragraph [0113] states that this is done at 37°C for 2-3 hours.  Those of ordinary skill would have considered conducting a disaggregation procedure for less time (e.g. 15 to about 45 minutes) based on factors such as tissue type, tissue quantity, enzyme type, etc.  The produced cellular suspensions were passed through a mechanical filter characterized by holes of about 70 microns and transferred to a cell culture location for T cell expansion.  
	Tanaka discloses a method for aseptic cell culture in which a sample that has not been previously cryopreserved is transferred into a closed flexible container for cell culture.  Tanaka teaches in at least paragraphs [0024] and [0036]-[0038] that T-cells are sealed within the closed container during expansion.  Inlet (Figure 1:7) and outlet (Figure 1:8) ports are used to transfer culture materials aseptically.  
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Jones method is used for T cell expansion.  He teaches that this would involve utilizing collagenase and deoxyribonuclease enzymes to disaggregate the tissue sample, as well as the provision of incubation conditions (e.g. temperatures of approximately 37°C) that are particularly suitable for T cell growth.  He additionally states that filters with pores of about 70 microns are effective for isolating single cells and removing tissue chunks.  He teaches that it is important to monitor T cell growth and activity when treating cancer.  Tanaka further shows that those of ordinary skill would have found it obvious to culture T-cells in a sterile environment within a closed flexible container in order to prevent contamination and better control temperature, humidity, gas composition and concentration.  

	With respect to claim 35, Jones, He and Tanaka disclose the combination as described above.  As previously discussed, Jones’ flexible bag for disaggregation contains cell media.

	With respect to claims 36 and 37, Jones, He and Tanaka disclose the combination as described above.  He further teaches in at least paragraph [0113] that disaggregation enzymes include collagenase and deoxyribonuclease.

	With respect to claims 38 and 39, Jones, He and Tanaka disclose the combination as described above.  Jones and He each teach disaggregation methods that include mechanical crushing, shearing and compressing.

	With respect to claims 40-43, Jones, He and Tanaka disclose the combination as described above.  Paragraph [0113] of He states that enzymatic disaggregation is conducted at 37°C for 2-3 hours.  Tanaka additionally suggests conducting cell culture at 37°C.  Those of ordinary skill would have considered conducting a disaggregation procedure for less time (e.g. 15 to about 45 minutes) based on factors such as tissue type, tissue quantity, enzyme type, etc.  Absent a showing of criticality, the optimization of a result-effective variable through routine experimentation is considered to be prima facie obvious.  See MPEP 2144.05.  

	With respect to claims 44-47, Jones, He and Tanaka disclose the combination as described above.  Jones and He each teach a filtration step.  The pores of the Jones filter are approximately 270 microns (in-line 2C7600 (Baxter-IVS) filter), and the pores of the He filter are approximately 70 microns.




Response to Arguments
In response to Applicant’s arguments and amendments filed 14 October 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Jones with He and Tanaka.  Tanaka is cited as evidence that it is known in the art to conduct T-cell culture in a closed, sterile environment within a flexible culture container.  Those of ordinary skill would have recognized that T-cell culture is not limited to the open flasks described by Jones, and that there are advantages to conducting cell expansion in a sealed, aseptic container.

 Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799